LAW LEB:‘;}AH`Y

No. 2985O

IN THE SUPREME COURT OF THE STATE OF HAWAIY[

  
 
   

i"'j?'j F'*'~.§
MAXlMO HILAO, Class Plaintiffs, Plaintiffh‘ §§
"Fc:-.'
vs. :“ Ww
, co §
ESTATE OF FERDINAND E. MARCOS; IMELDA R. MARCQ; ,~d .v §§
FERDINAND R. MARCOS, Representatives of tdi §§ §§
Estate of Ferdinand E. Marcos, Defendants?H§ 17
533 if

ORlGINAL PROCEEDING_

ORDER DECLlNING CERTlFIED QUESTION
(By: Moon, C.J., Nakayama, Duffy, and Recktenwald, JJ.
and Intermediate Court of Appeals Judge Leonard,
in place of Acoba, J., recused.)

Upon consideration of the question certified by the

United States District Court for the District of HawaiU4 the

record, and the arguments of the parties, it appears that prior

to a determination that, under federal law, the May 26, 1995

contempt order is an enforceable money judgment, the limitations

period provided by Hawafi Revised Statutes section 657-5 is

inapplicable. See, e.g., Clark v. Musick, 623 F.2d 89, 91 (9th

Cir. l980) ("In determining the proper period of state

limitations to apply to a federal action} the court must first

characterize the federal claim.") (citations omitted; emphasis

added); see also Smith v. Cremins, 308 F.2d l87, 189 (9th Cir.

l962) (the federal court determines for itself the nature of the

right conferred); Fed. R. Civ. P. Rules 54, 58, 69.

Consequently, absent a prior determination of the nature of the

May 26, 1995 contempt order, the law of HawaiU_cannot be
"determinative of the cause" before the United StateS DiStrict
Court for the DiStrict of Hawai‘i as required by Rule l3(a) of
the Hawaiii RuleS of Appellate Procedure for us to entertain the
question. Therefore, we decline to answer the certified question
and

IT IS HEREBY ORDERED that the matter be returned to the
United StateS DiStrict Court for the DiStrict of HawaiTM

DATED: Honolulu, Hawafi, Ju1y 8, 2010,